FILED
                            NOT FOR PUBLICATION                             DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MEGUMI HISAMATSU,                                No. 09-15852

              Plaintiff - Appellant,             D.C. No. 3:07-cv-04371-JSW

  v.
                                                 MEMORANDUM *
KAUSHAL NIROULA; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                     Argued and Submitted December 9, 2010
                            San Francisco, California

Before: REINHARDT, HAWKINS, and N.R. SMITH, Circuit Judges.

       Megumi Hisamatsu (“Hisamatsu”) appeals the district court’s decision

dismissing her Second Amended Complaint as to Defendant Bank of Hawaii

(“BOH”) without leave to amend and denying her motion for summary judgment.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.P
1.    The Indemnification Agreement (“Agreement”), which Hisamatsu signed to

confirm that she wished to withdraw her forgery claim, was not a release. By its

plain language, the Agreement did not seek to release BOH from liability. Rather,

it was a written confirmation of Hisamatsu’s verbal request to withdraw her

forgery dispute. Therefore, California Civil Code § 1668 does not apply.

Similarly, indemnification is not at issue in this action, which means the

indemnification clause of the Agreement is also not at issue. See Queen Villas

Homeowners Ass’n. v. TCB Prop. Mgmt., 56 Cal. Rptr. 3d 528, 530 (2007)

(holding that indemnification generally applies only to third party claims). Thus,

Hisamatsu’s claim that California Civil Code § 2773 prevents enforcement of the

Agreement has no merit.

2.    Hisamatsu’s First Amended Complaint and Second Amended Complaint

recite primarily common law causes of action. However, this action is governed

by the Uniform Commercial Code. See Cal. Com. Code § 1103(b) cmt. 2; see also

Joffe v. United California Bank, 190 Cal. Rptr. 443, 452 (Cal. Ct. App. 1983)

(negligence action precluded by California Commercial Code § 4401, which

displaced principles of tort law). Hisamatsu’s claims for fraud, which may have

survived if they “supplement[ed]” rather than “supplant[ed]” (see § 1103(b) cmt.

2) provisions of the Commercial Code, were correctly dismissed. BOH did not


                                          2
owe a duty to affirmatively explain the legal ramifications of signing the

Agreement to Hisamatsu. In California, banks do not have a quasi-fiduciary or

fiduciary relationship with their customers.1 Copesky v. Superior Court, 280 Cal.

Rptr. 338, 348 (Cal. Ct. App. 1991). Without this relationship, a mere omission

cannot constitute actionable fraud. See Cohen v. Wedbush, Noble, Cooke, Inc., 841

F.2d 282, 287 (9th Cir. 1988), overruled on other grounds by Ticknor v. Choice

Hotels Int’l, Inc., 265 F.3d 931, 941-42 (9th Cir. 2004) (“In order for a mere

omission to constitute actionable fraud, a plaintiff must first demonstrate that the

defendant had a duty to disclose the fact at issue.”).

3.    The district court ruled that, under California Commercial Code § 4406,

Hisamatsu’s remaining claims against BOH were barred, because her withdrawal

of the forgery claim placed any subsequent notice of a forgery outside of the sixty

day period within which she was contractually required to contact BOH regarding

forgery claims. Hisamatsu’s opening brief to this court does not challenge the

district court’s holding or reasoning regarding section 4406. In fact, nowhere does

the opening brief discuss section 4406, which was the sole basis for the district


      1
              The district court applied California law to the Uniform Commercial
Code claims, because Hawaii had no case law interpreting its Commercial Code on
these issues. The district court also applied California law to the claims regarding
the validity of the Agreement, because it was signed in California. The choice of
law has not been challenged.

                                           3
court’s dismissal without leave to amend. Therefore, Hisamatsu has waived any

argument that § 4406 does not operate to preclude her claims.2 See Greenwood v.

F.A.A., 28 F.3d 971, 978 (9th Cir. 1994) (matter not specifically and distinctly

argued in opening brief is waived on review).

4.    Hisamatsu’s assertion that the district court deprived her of her Seventh

Amendment right to a jury trial has no merit. Cf. In re Slatkin, 525 F.3d 805, 811

(9th Cir. 2008) (“As the Supreme Court held, over one hundred years ago, a

summary judgment proceeding does not deprive the losing party of its Seventh

Amendment right to a jury trial.”).

      AFFIRMED.




      2
            The court expresses no opinion on whether the district court’s holding
regarding California Commercial Code § 4406 is correct, as that issue is not before
us.

                                          4